 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT TAYLOR,                                    No. 2: 17-cv-1758 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    WONG, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 3, 2018, defendants filed a summary judgment motion and a

19   motion to stay. (ECF Nos. 25, 26.) Plaintiff did not file oppositions to these motions.

20   Accordingly, on September 20, 2018, the undersigned ordered plaintiff to file his oppositions

21   within thirty days. (ECF No. 29.) Plaintiff did not respond to the September 20, 2018 order.

22   Accordingly, on November 6, 2018, the undersigned recommended that this action be dismissed.

23   (ECF No. 32.)

24          On December 6, 2018, plaintiff filed a motion for an extension of time to file an

25   opposition to defendants’ summary judgment motion. (ECF No. 33.) Plaintiff also requested that

26   he be provided with a copy of defendants’ summary judgment motion. In this pleading, plaintiff

27   alleged that he could not file a timely opposition due to numerous, recent transfers, lack of access

28   to his legal property and failure to receive his legal mail in a timely manner.
                                                        1
 1           On December 12, 2018, the undersigned vacated the November 6, 2018 findings and

 2   recommendations. (ECF No. 34.) The undersigned also directed defendants to re-serve plaintiff

 3   with the summary judgment motion and motion to stay. (Id.) The undersigned granted plaintiff

 4   forty-five days to file oppositions to these motions. (Id.)

 5           On December 19, 2018, defendants filed proof of re-service of the motion for summary

 6   judgment and motion to stay. (ECF Nos. 35, 36.) These motions were re-served on plaintiff on

 7   December 14, 2018 at his address of record at R.J. Donovan Correctional Facility (“RJDCF”).

 8   (Id.)

 9           Pursuant to the mailbox rule, on December 13, 2018, plaintiff filed a motion for extension

10   of time to file his opposition to defendants’ motions. (ECF No. 37.) In this motion, plaintiff

11   alleged that he required additional time to respond to defendants’ summary judgment motion

12   because he did not have access to a copy machine. (Id.) In other words, plaintiff did not state

13   that he did not have a copy of defendants’ motion. In this pleading, plaintiff also stated that he

14   was transferred to California State Prison-Los Angeles. (Id.)

15           On January 4, 2019, the undersigned granted plaintiff a thirty days extension of time to

16   file his oppositions to defendants’ motions. (ECF No. 38.)

17           Pursuant to the mailbox rule, on January 11, 2019, plaintiff filed the pending motion to

18   compel. (ECF No. 40.) In this pleading, plaintiff alleges that he did not receive copies of

19   defendants’ motions to stay and for summary judgment, as ordered by the court on December 12,

20   2018. Plaintiff alleges that defendants failed to comply with the December 12, 2018 order.
21   Plaintiff also requests that defendants be ordered to pay him costs for his time spent preparing the

22   motion to compel.

23           Plaintiff’s failure to allege that he did not possess defendants’ motions in his December

24   13, 2018 motion for extension of time suggests that plaintiff found his copy of defendants’

25   motions in his legal property. In the pending motion to compel, plaintiff also does not directly

26   state that he does not possess defendants’ motions. Instead, plaintiff argues that defendants did
27   not comply with the December 12, 2018 order.

28   ////
                                                        2
 1            Despite the undersigned’s concerns regarding plaintiff’s access to defendants’ motions,

 2   defendants are directed to again re-serve plaintiff with these motions at his address of record at

 3   California State Prison-Los Angeles.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1. Plaintiff’s motion to compel (ECF No. 40) is denied;

 6            2. Defendants shall re-serve plaintiff with the summary judgment motion and motion to

 7   stay within seven days of the date of this order; defendants shall file proof of re-service with the

 8   court;

 9            3. Plaintiff is granted forty-five days from the date of this order to file oppositions to

10   defendants’ summary judgment motion and motion to stay; no extensions of time to file

11   oppositions will be granted.

12   Dated: January 30, 2019

13

14

15

16
     Tay1758.ord
17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
